In re Mitsubishi Motor Manufacturing of America, Inc.; Daimler Chrysler Corporation; — Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Allen, 33th Judicial District Court Div. A, No. C-98-375; to the Court of Appeal, Third Circuit, No. CW 04-00910.
Granted. The judgment granting the new trial is vacated. The case is remanded to the trial court to conduct an eviden-tiary hearing on the feasibility of using electronic noise reduction on the inaudible trial tapes. After determining this issue, the trial court may then address the motion for new trial.